United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1170
                        ___________________________

                         Wilma M. Pennington-Thurman

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    AT & T, Inc.; Southwestern Bell Telephone Co.; Advanced Solutions, Inc.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 6, 2013
                               Filed: May 23, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Wilma Pennington-Thurman appeals the district court’s1 preservice dismissal
of her civil complaint. After careful review, we conclude that the dismissal was


      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
proper for the reasons stated by the district court. See Wedow v. City of Kansas City,
Mo., 442 F.3d 661, 669 (8th Cir. 2006) (res judicata applies when there is prior
judgment rendered by court of competent jurisdiction, that prior judgment was final
and on merits, and it involved same cause of action and same parties or privies; res
judicata bars claims that were or could have been litigated in earlier proceeding);
Black Clawson Co., Inc. v. Kroenert Corp., 245 F.3d 759, 763 (8th Cir. 2001)
(dismissal based on settlement agreement has effect of final judgment on merits).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-